UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6591


DAVID A. GAMBINO,

                    Plaintiff - Appellant,

             v.

FRANK HERSHBERGER; SHANE SHEETZ; KRISTI CRITES; DR. MOHAMED
MOUBAREK; BRETT DODD; LIEUTENANT EIRICH; C. TODD; WARDEN
STEWART; COUNSELOR SMITH; JANE DOE, Assistant Warden; 4 JANE DOE
MEDICAL PROVIDERS AT FCI CUMBERLAND; 8 JOHN DOE OFFICERS AT
FCI CUMBERLAND; JOHN DOE, Representative for Mid Atlantic Office of BOP;
CAROL MILLER; TOM GERA; JODY AMERZUA; P. BOCH; DENISE
VANMETER; TEQUILA MCGAHEE; BLAINE SMITH; CARRIE HANSCOM,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-01701-TDC)


Submitted: June 16, 2020                                          Decided: June 19, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


David A. Gambino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David A. Gambino seeks to appeal the district court’s order denying his motion to

hold his 42 U.S.C. § 1983 (2018) action in abeyance pending his expected release from

federal custody on October 28, 2020. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). The order Gambino seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2